DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-10, and 28-29, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordes (US 5997442).

Cordes teaches regarding claim:
1.  A barbell (FIGs 13 and 16B) comprising: a first end bar (left 31); a second end bar (right 31); and a middle bar couplable between the first end bar and the second end bar (middles 31 as seen in FIG 13), the middle bar comprising: a male coupling extending from a first end of the middle bar (70), the male coupling providing a first coupler that engages axially with a corresponding female coupling (71) of the first end bar, the male coupling of the middle bar end configured to engage axially inside the female coupling of the first end bar, and a female coupling defined within a second end of the middle bar, the female coupling providing a second coupler that engages axially with a corresponding male coupling of 

2.  The barbell of claim 1, wherein the first end bar is configured to hold a weight at an end of the first end bar opposite the female coupling on the first end bar, and wherein the second end bar is configured to hold a weight at an end of the second end bar opposite the male coupling on the second end bar (weight assemblies 34 as seen in FIG 16B).

4.  The barbell of claim 1, wherein the first and second couplers comprise threaded couplers (as discussed above).

5.  The barbell of claim 4, wherein the threading extends from the first end of the middle bar along only a portion of a length of the male coupling (wherein “a portion” is a broad limitation that encompasses both a small amount (e.g. tiny portion) or an entirety of something (e.g. a full portion), accordingly any amount of threading from a small potion to a full, all-encompassing portion reads on this limitation; Cordes teaches at least a portion of the male coupling being threaded as discussed above).

6.  The barbell of claim 4, wherein the threading extends from an end of the second end bar along only a portion of a length of the corresponding male coupling (as discussed above in the rejection of claim 5).

9.  The barbell of claim 1, wherein the first and second coupling mechanisms include locking sleeves (threads as discussed above are a type of locking sleeve).



28.  A barbell comprising: a first end bar comprising a female coupling defined within one end of the first end bar; a second end bar comprising a male coupling extending from one second end of the second end bar (as discussed above and seen in FIG 13), wherein a largest diameter of male coupling is less than a diameter of the second end bar (so as to be connectable as shown in FIG 13); and a middle bar couplable between the first end bar and the second end bar, the middle bar comprising: a male coupling extending from a first end of the middle bar, the male coupling providing a first coupling mechanism that engages with the female coupling of the first end bar, wherein a largest diameter of the male coupling is less than a diameter of the middle bar, and a female coupling defined within a second end of the middle bar, the female coupling providing a second coupling mechanism that engages with the male coupling of the second end bar (as discussed above and seen in FIG 13).

29.  The barbell of claim 28, wherein the female coupling of the first end bar and the male coupling of the second end bar are configured to engage with each other to couple the first end bar with the second end bar without the middle bar (as discussed above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes.

7.  The barbell of claim 1, but does not teach the above wherein the first and second coupling mechanisms include plunger buttons and corresponding holes. However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify references to yield “a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” In the instant case, replacing the threaded coupling of Cordes with a plunger button and hole would predictably result in quick-release connection that would make assembly and disassembly faster and easier for a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cordes accordingly.

8.  The barbell of claim 1, but does not teach the above wherein the first and second coupling mechanisms include pins. However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify references to yield “a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” In the instant case, replacing the threaded coupling of Cordes with a pin would predictably result in an inexpensive, easy to manufacture and assemble connection that would make the device more cost effective and render assembly and disassembly faster and easier for a user. Therefore, it would have been obvious to one of .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes in view of Roman (US 5314394).

Cordes teaches regarding claim: 11.  The barbell of claim 1, but does not teach the above further comprising a weight sensing device mounted on one of the first end bar or the second end bar. Roman also teaches a barbell assembly (44) and further includes collars 70 that incorporate strain gauge weight sensors 61 with a computer and display as per col 5, ln 60-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weight sensing collars of Roman and associated processing/display elements with the bars of Cordes to yield the predictable result of a barbell with weight sensor collars for providing information to a user about exercise difficulty.

Cordes in view of Roman teaches regarding claim: 12.  The barbell of claim 11, wherein the weight sensing device is a pressure sensor communicatively coupled to an electronic display (as discussed above).

Cordes in view of Roman teaches regarding claim: 13.  The barbell of claim 11, wherein the weight sensing device is a mechanical scale (a strain gauge weight sensor is a type of mechanical scale since it uses mechanical energy to produce a measurement).

.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes in view of Chen (US 9314661).

Cordes teaches regarding claim 26:  The barbell of claim 1, but does not teach the above wherein the first end bar comprises a first sleeve attached coaxially to an end of the first end bar, wherein the first sleeve is free to rotate about the first end bar, and wherein the second bar comprises a second sleeve attached coaxially to an end of the second end bar, wherein the second sleeve is free to rotate about the second end bar. Chen also teaches a barbell (10) and further teaches a rotatable sleeve each of the first and second ends (rotatable sleeves 30 of FIG 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotatable sleeves of Chen with the barbell of Cordes to yield the predictable result of a barbell with rotatable sleeves since “The pivotal units ensure that the weights are automatically adjusted to a balance status relative to the rod so that the user does not need to rotate the rod by his/her wrists and this action can easily injure the wrists. “ as taught in the Background section of Chen. 
  

Cordes in view of Chen teaches regarding claim: 27.  The barbell of claim 26, wherein the first end bar comprises a first seal disposed between the first sleeve and the first end bar, the first seal configured to block the ingress of debris between the first sleeve and the first end bar, and wherein the second end bar comprises a second seal disposed between the second sleeve and the second end bar, the second seal and the second seal configured to block the ingress of debris between the second sleeve and the . 

Allowable Subject Matter
Claim 30 allowed.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784